                   Case 7:18-mj-08674-UA Document 10 Filed 11/20/18 Page 1 of 1

             18 Mag 8674                                     Paul M. Rosenfeld


      Christopher Brumwell                                      Rachel Martin




✔        Bail Modification Hearing                                                        4:30 p.m.




The defendant is remanded without prejudice to a future bail application. The parties shall contact Chambers on
11/26/18 to advise of the status and to schedule a next bail hearing, if necessary.

(Courtflow: 40 minutes)




        11/20/2018                                              Judith C. McCarthy
